REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 2 and 6, several of the features of these claims were known in the art as evidenced by Farhood et al, “Counting People based on Linear, Weighted and Local Random Forests”, which discloses converting a first image, in which the number of people is to be determined, into a corresponding first heat map (e.g., “density map d”) according to a heat map conversion model (e.g., “regression model” or “decision tree”) and determining the number of people (“C” in eqn. 2) in the first image according to the first heat map (e.g., “density map d”) at: pp. 1-2, sec. I and FIG. 1; pp. 3-4, secs. III(A) and III(C) 

    PNG
    media_image1.png
    146
    386
    media_image1.png
    Greyscale

The Farhood reference further discloses the heat map conversion model (e.g., “regression model” or “decision tree”) is obtained by training according to a pre-marked second 

    PNG
    media_image2.png
    382
    797
    media_image2.png
    Greyscale


Farhood further discloses obtaining the heat map conversion model (e.g., “regression model” or “decision tree”) by training according to the pre-marked second image (e.g., “training images… with annotations”) and the heat map (e.g., “ground truth density”) corresponding to each second image at p. 3, sec. III(A) and FIG. 2. But, the Farhood reference does not disclose that each second image comprises a first area that is marked as ignored, and the heat map corresponding to the second image does not include a portion of the heat map corresponding to the first area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668